Citation Nr: 0632446	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  04-11 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from December 1947 to August 
1949 and from February 1951 to June 1953.  .

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In April 2005, the Board denied the veteran's claim for 
service connection for bilateral hearing loss.  In May 2006, 
the United States Court for Veterans Claims (Court) granted a 
January 2006 joint motion for remand filed by the VA 
Secretary and the veteran.  In doing so, the Court vacated 
the Board's April 2005 decision and remanded the matter for 
readjudication.  


FINDINGS OF FACT

1.  The veteran engaged in combat during the Korean Conflict.  

2.  The veteran's bilateral hearing loss was caused by his 
period of active military service from February 1951 to June 
1953.  


CONCLUSION OF LAW

Service connection for bilateral hearing loss is established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2005).  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran has a current diagnosis of 
bilateral hearing loss.  Therefore, the has a current 
disability for VA purposes.  

The joint motion for remand argued that the Board failed to 
consider the provisions of 38 U.S.C.A. § 1154(b).  In the 
case of any veteran who engaged in combat with the enemy in 
service, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b).  

However, pertinent case law also provides that 38 U.S.C.A. § 
1154(b) does not create a presumption of service connection 
for a combat veteran's alleged disability and that the 
veteran is required to meet his evidentiary burden as to 
service connection, such as whether there is a current 
disability or whether there is a nexus to service which both 
require competent medical evidence.  See Collette v. Brown, 
82 F.3d 389, 392 (1996).

The veteran's service medical records (SMRs) are negative for 
any diagnosis of or treatment for hearing loss.  However, the 
veteran's service personnel records indicate that he served 
aboard the USS Walke from February 1951 to May 1952.  The 
veteran's representative submitted evidence from the Navy to 
show that in June 1951, the Walke was badly damaged by an 
enemy mine which killed 26 crewmembers and injured 40 more.  
The Board finds that the veteran was serving aboard the Walke 
in June 1951 and therefore engaged in combat with the enemy.  
The Board finds that the veteran's account of exposure to 
noise as a result of the mine explosion is entirely 
consistent with the circumstances, conditions, and hardships 
of his service.  As such, it is satisfactory evidence of 
service incurrence of such injury.  

In adjudicating this claim, the Board has considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'" Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The next critical issue is consideration of the view that the 
exposure to noise more than 50 years ago has caused the 
veteran's current hearing loss.  Based on the actions of the 
Court, the fact that a medical opinion in this case would be 
based on, at best, pure speculation, and in the interest of 
avoiding future litigation in this matter, the Board finds 
that the evidence is in equipoise regarding the issue of 
service connection for bilateral hearing loss.  The appeal is 
granted.  Simply stated, further litigation in this mater 
serves no constructive purpose.     

The joint motion for remand requested that the Board remand 
this case for a medical opinion as to the etiology of the 
veteran's bilateral hearing loss.  Since the veteran's claim 
is being granted, the Board finds that a remand for an 
opinion is not necessary.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in November 2002, as well as information provided in 
the February 2004 statement of the case (SOC), the RO advised 
the veteran of the evidence needed to substantiate his claim 
and explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the February 2004 SOC includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice in 
November 2002, prior to the adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The RO 
did not specifically ask the veteran to provide any evidence 
in his possession that pertains to the claim.  Id. at 120-21.  

However, the Board is satisfied that the November 2002 VCAA 
notice and the February 2004 SOC otherwise fully notified the 
veteran of the need to give VA any evidence pertaining to his 
claim, such that there is no prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).   See 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  The RO will be responsible for addressing any 
notice defect with respect to the disability rating and 
effective date elements when effectuating the award.  


With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, and private medical records.  As there is 
no other indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  

ORDER

Service connection for bilateral hearing loss is granted.  


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


